Citation Nr: 1707594	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-26 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hand disability.

2.  Entitlement to service connection for costochondritis.  

3.  Entitlement to a compensable rating for right ankle disability before December 2, 2010.

4.  Entitlement to a compensable rating for a bilateral hallux valgus disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the VA RO.

In June 2016, the Board denied the Veteran's claims for a compensable rating for a right ankle disability before December 2, 2010, and a compensable rating for bilateral hallux valgus.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's June 2016 decision to the extent it denied these claims, and it remanded the Veteran's claims.
 
The issues of entitlement to service connection for a bilateral hand disability and costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Before December 2, 2010, the Veteran's right ankle disability is manifested by pain that does not result in a compensable limitation of motion.

2.  The Veteran's bilateral hallux valgus is manifested by pain that does not result in symptoms approximating a moderately severe malunion or nonunion of the tarsal or metatarsal bones, or a moderately severe foot injury.  


CONCLUSIONS OF LAW

1.  Before December 2, 2010, the criteria for a 10 percent rating, but no greater, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2016).

2.  The criteria for a 10 percent rating, but no greater, for a left hallux valgus disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2016).

3.  The criteria for a 10 percent rating, but no greater, for a right hallux valgus disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5280 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  The Veteran received all appropriate notice, and neither the Veteran nor his representative has alleged that prejudice resulted from any notice error either on appeal or otherwise.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations addressing the severity of his right ankle disability before December 2, 2010, in February 2006, February 2010, and December 2010.  The Veteran was provided with examinations addressing the severity of his bilateral hallux valgus disability in February 2006, December 2010, April 2014, June 2014, and October 2016.  Upon review of these examination reports, the Board finds that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of these examinations.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Veteran withdrew his request to participate in a hearing before the Board in January 2015.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2016).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  

The intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  

Increased Rating for a Right Ankle Disability Before December 2, 2010

The Veteran's right ankle disability is rated as noncompensable under Diagnostic Code 5271, applicable to limitation of motion of the ankle, before December 2, 2010.  The Veteran claims that his right ankle disability warrants a compensable rating before this time.  

Turning to the facts in this case, the Veteran underwent a VA examination in February 2006, at which time the examiner noted that the Veteran had no swelling of the right ankle, but the Veteran complained of tenderness in the right ankle.  The Veteran reported experiencing pain in the right ankle with running, though the pain was greater on the left than on the right.  No effusion was noted in either ankle.  The examiner noted that the Veteran's range of motion was normal, except with painful eversion at the end point, but without any additional limitations with repetitive use.  The Veteran had a normal gait without signs of abnormal weight bearing.  

In February 2010, the Veteran complained of pain, weakness, stiffness, instability, and locking of his right ankle.  There was no ankylosis of the right ankle joint.  The Veteran had full dorsiflexion and plantar flexion of the right ankle.  Upon examination, the examiner observed no pain, fatigue, weakness, lack of endurance, incoordination, painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Repeated motion testing did not result in additional loss of motion or functional loss.  The Veteran's gait was normal.  

The Veteran underwent a VA examination in December 2010, at which time the examiner noted that the Veteran had tenderness in the medial malleolar area without effusion.  The Veteran had dorsiflexion to 10 degrees, plantar flexion to 20 degrees, inversion to 20 degrees, and eversion to 10 degrees, with pain at the ends of all ranges of motion.  

Turning now to an application of the relevant laws and regulations to the facts in this case, the Board is mindful of the guidance that the Court provided in its January 2017 Joint Motion, which indicated that the Board's June 2016 denial of the Veteran's claim of entitlement to a compensable rating erred by not addressing whether the Veteran's symptoms warranted a minimum rating pursuant to 38 C.F.R. § 4.59.  Mindful of this guidance, the Board will discuss whether the Veteran is entitled to greater ratings pursuant to this regulation or under any other potentially applicable Diagnostic Codes.  

Diagnostic Codes 5270 through 5274 address disabilities of the ankle.  Diagnostic Code 5270, applicable to ankylosis of the ankle, and Diagnostic Code 5272, applicable to ankylosis of the subastragalar or tarsal joint, do not apply because the evidence of record does not support a finding that the Veteran suffered from ankylosis at any time.  "Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Medicine at 68 (4th ed. 1987)).  Throughout the period on appeal, the Veteran has consistently demonstrated motion in his right ankle.  

Diagnostic Code 5271, applicable to limitation of motion of the ankle, provides for a 10 percent rating for a "moderate" limitation of motion, and a 20 percent rating for a "marked" limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  Before December 2, 2010, the evidence shows that the Veteran had, at worst, "painful eversion at the end point" of a normal range of motion in the right ankle, as was noted in February 2006.  The Veteran's motion was otherwise found to be normal.  The Board cannot find that this constitutes a "marked" limitation of motion, and a 20 percent evaluation under Diagnostic Code 5271 is therefore unavailable.  

With that said, in reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2016).  The Board accepts the Veteran's competent and credible assertions that his right ankle disability causes him to experience pain.  To the extent that the schedular criteria indicate the Veteran's painful motion is entitled to at least the minimum compensable rating for the joint, and mindful of the Court's January 2017 guidance, a 10 percent rating is assigned for the Veteran's right ankle disability before December 2, 2010.  38 C.F.R. § 4.59.

Diagnostic Code 5273, applicable to malunion of the os calcis or astragalus, does not apply because the record contains no evidence of such malunion.  Diagnostic Code 5274, applicable to astragalectomy, does not apply because the Veteran has never undergone such a procedure.

In sum, the Board concludes that before December 2, 2010, the overall manifestations of the Veteran's right ankle disability demonstrate a degree of functional loss most nearly approximating the criteria for a 10 percent rating.

Increased Rating for Bilateral Hallux Valgus

The Veteran's bilateral hallux valgus disability is rated as noncompensable under Diagnostic Code 5280, applicable to unilateral hallux valgus.  The Veteran claims that his bilateral hallux valgus disability warrants a compensable rating.  

Turning to the facts in this case, the Veteran underwent a VA examination in February 2006, at which time the examiner noted that the Veteran's bunion of the left foot was more prominent than the right foot.  The Veteran underwent a VA examination in December 2010, at which time the examiner noted an approximately 20 degree angulation on the right hallux and a 10 degree angulation on the left hallux.  The examiner noted that the Veteran's gait was guarded.  

The Veteran underwent a VA examination in April 2014, at which time the examiner diagnosed the Veteran with hallux valgus that resulted in mild or moderate symptoms.  The Veteran had not undergone surgery to address his hallux valgus.  The examiner noted that the Veteran had additional pain on use but no additional loss of range of motion.  The Veteran underwent a VA examination in June 2014, at which time the examiner diagnosed the Veteran with right hallux valgus.  The examiner found that the Veteran's right hallux valgus resulted in mild or moderate symptoms, and he had not had surgeries as the result of his hallux valgus.  The examiner indicated that the Veteran did not have pain on physical examination.  An x-ray examination of the right foot revealed tarsometatarsal arthritis.  

A December 2015 x-ray examination indicated that the Veteran had mild hallux valgus with mild bunion formation.  In January 2016, it was noted that the Veteran's hallux was underlapping the second digit of the right foot, and the Veteran had pain both weight-bearing and non-weight-bearing.  The Veteran had large hallux valgus deformities bilaterally, and an overlapping second digit of the right with pain to the second metatarsophalangeal joint.  The clinician noted that the Veteran had a hypoplastic phalanx or predislocation syndrome of the right second toe and a large hallux valgus deformity bilaterally.  The Veteran underwent a VA examination in October 2016, at which time the Veteran complained of daily pain in the hallux area.  The Veteran indicated that his pain worsened with prolonged walking and standing, and his pain also worsened without a trigger.  The Veteran wore insoles, but they provided minimal relief.  It was noted that the Veteran had mild or moderate symptoms of hallux valgus, and he had not undergone any surgeries for hallux valgus.  

Turning now to an application of the relevant laws and regulations to the facts in this case, the Board is mindful of the guidance that the Court provided in its January 2017 Joint Motion, which indicated that the Board's June 2016 denial of the Veteran's claim of entitlement to a compensable rating erred by not addressing whether the Veteran's symptoms warranted a minimum rating pursuant to 38 C.F.R. § 4.59.  Mindful of this guidance, the Board will discuss whether the Veteran is entitled to a greater rating pursuant to this regulation or under any other potentially applicable Diagnostic Codes.  

Diagnostic Codes 5276 through 5284 address disabilities of the foot.  Diagnostic Code 5276, applicable to acquired flatfoot, does not apply because the Veteran is not in receipt of service connection for this disability, nor are his symptoms of hallux valgus reasonably contemplated by the rating criteria under this diagnostic code.  Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (Morton's disease), 5281 (hallux rigidus), and 5282 (hammer toe), do not apply because the Veteran does not have these disabilities.  

Diagnostic Code 5280, applicable to unilateral hallux valgus, provides for a 10 percent rating following a surgical resection of the metatarsal head, or for severe symptoms, if such symptoms are equivalent to amputation of the great toe.  The Veteran has not undergone a surgery addressing his hallux valgus, and clinicians have otherwise characterized the Veteran's hallux valgus as mild to moderate in severity.  The Board cannot find that such symptoms are equivalent to an amputation of the great toe.  

With that said, as the Court noted in its January 2017 Joint Motion, a minimum rating under 38 C.F.R. § 4.59 applies to actual painful motion of a joint regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements.   Instead, under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint.  Southall-Norman v. McDonald, 2016 U.S. App. Vet. Claims LEXIS 1930 (Dec. 15, 206).  Thus, recognizing that the Veteran's bilateral hallux valgus disabilities result in pain, and mindful of the Court's January 2017 guidance, two 10 percent ratings, one for each foot, are assigned in recognition of the painful motion associated with the Veteran's bilateral hallux valgus disability.  38 C.F.R. § 4.59.

Diagnostic Code 5283 applies to malunion or nonunion of the metatarsal or tarsal bones, with a 10 percent rating for moderate symptoms, a 20 percent rating for moderately severe symptoms, a 30 percent rating for severe symptoms, and a 40 percent rating with actual loss of use of the foot.  In this case, at no time does the Veteran's left foot show symptoms analogous to malunion or nonunion of the metatarsal or tarsal bones.  With regard to the Veteran's right foot, the January 2016 clinician indicated that the Veteran had a predislocated right second toe as a result of the hallux that underlapped that toe; an October 2016 examiner described the Veteran's symptoms of hallux valgus generally as mild or moderate.  Thus, while the Veteran's right foot symptoms, including a pre-dislocated toe, arguably meet the criteria for a 10 percent rating under this Diagnostic Code, the Board cannot find that his symptoms are moderately severe or worse, as would be required for a greater rating.  

With that said, the Board finds that the assignment of an additional 10 percent rating under Diagnostic Code 5283 for the right foot would result in impermissible pyramiding with the 10 percent rating that the Board has assigned in recognition of the provisions of 38 C.F.R. § 4.59.  Both ratings would address the same manifestations-painful motion-associated with the Veteran's right hallux valgus disability.

Diagnostic Code 5284, applies to other foot injuries, with a 10 percent rating for moderate symptoms, a 20 percent rating for moderately severe symptoms, a 30 percent rating for severe symptoms, and a 40 percent rating for actual loss of use of the foot.  In this case, the Board cannot find that the Veteran has shown symptoms associated with a moderately severe disability or worse, as would be required for a 20 percent disability rating or greater.  Clinicians have consistently described the Veteran's disability as mild to moderate in severity, which the Board finds is contemplated by the 10 percent ratings that the Board has assigned for each foot.  

In sum, the Board concludes that the overall manifestations of the Veteran's bilateral hallux valgus disability demonstrate a degree of functional loss most nearly approximating the criteria for 10 percent ratings for each foot.

Extraschedular Considerations

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2016).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's right ankle and bilateral hallux valgus disabilities focus on pain and impairment of movement, which is addressed in the applicable rating criteria.  Therefore, referral for consideration for an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due his disabilities.  The Veteran has remained employed throughout the period on appeal, and he has not argued that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected right ankle or hallux valgus disabilities.  Therefore, the Board finds that a claim for TDIU is not raised by the record.


ORDER

Before December 2, 2010, a 10 percent rating for right ankle disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

A 10 percent rating for hallux valgus of the left foot is granted, subject to the laws and regulations governing the award of monetary benefits.  

A 10 percent rating for hallux valgus of the right foot is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran's claims of entitlement to service connection for a bilateral hand disability and costochondritis must again be remanded for further development because the existing medical opinions are inadequate.  

With regard to the Veteran's claim of entitlement to service connection for a bilateral hand disability, the Veteran has complained of symptoms such as pain, numbness, and cold sensitivity throughout the period on appeal.  Furthermore, the Veteran has been diagnosed, for example in May 2009, with carpal tunnel syndrome following his complaints of tingling and aching in the hands.  In June 2016, the Board remanded the Veteran's claim in order to provide him with an additional medical examination addressing the nature and etiology of the Veteran's claimed bilateral hand disability.  

The Veteran was provided with an examination in August 2016, at which time the examiner indicated that the Veteran did not have a bilateral hand disability at the time of the examination.  This finding is inadequate.  The examiner stated that the Veteran had not sought treatment for a hand disability at any time between 2014 and 2016.  Contrary to this finding, the evidence shows that the Veteran indeed sought treatment for hand complaints during this time, including in December 2014.  Furthermore, the Veteran has complained of pain, tingling, and numbness in his hands on a number of occasions since filing his claim in January 2006, and indeed, following such complaints, a May 2009 nerve conduction study showed the presence of bilateral carpal tunnel syndrome.  Accordingly, with evidence showing a disability since the Veteran's January 2006 claim, the Veteran should again be provided with an examination addressing the etiology of his claimed bilateral hand disability.  

With regard to the Veteran's claim of entitlement to service connection for a costochondritis disability, at issue is whether the Veteran has shown a costochondritis disability at any time since filing his claim in January 2006, and to the extent that he does have such a disability, whether it is related to his in-service treatment for costochondritis.  In June 2016, the Board remanded the Veteran's claim in order to provide him with an additional medical examination addressing the nature and etiology of the Veteran's claimed costochondritis disability.  The Board's remand specifically instructed the examiner to address evidence of record suggesting that the Veteran indeed had a costochondritis disability, including a June 2014 VA examination report.  

The Veteran was provided with an examination in August 2016, at which time the examiner indicated that the Veteran did not have a costochondritis disability at the time of the examination.  This finding is inadequate.  The relevant question is not whether the Veteran had a costochondritis disability at the time of the examination, but whether the Veteran has shown a costochondritis disability at any time since filing his claim in January 2006.  Additionally, the examiner failed to address other evidence from the record, for example the notations of January 2011 and July 2011 emergency room physicians, and the April 2014 notation of a chiropractor, indicating that the Veteran indeed had a costochondritis disability.  The Veteran should therefore be provided with an additional examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA examinations to determine the nature and etiology of his claimed bilateral hand and costochondritis disability.  Given the inadequacy of the opinions of record, the examinations should preferably be conducted by examiners who have not previously examined the Veteran in connection with this appeal.  After examining the Veteran, describing the nature of his disabilities, reviewing the Veteran's claims file, and performing all necessary diagnostic tests, the examiners should:

With regard to the Veteran's claimed bilateral hand disability:

a) address whether the Veteran has shown a bilateral hand disability in addition to bilateral carpal tunnel syndrome at any time since filing his claim for benefits in January 2006.  

b) for any bilateral hand disability that the Veteran has shown since filing his claim for benefits in January 2006, to include bilateral carpal tunnel syndrome, address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's bilateral hand disability began during or was otherwise caused by his military service.  This opinion should assume that the Veteran has a current diagnosis of bilateral carpal tunnel syndrome, in addition to any other diagnoses identified pursuant to the preceding remand directive.  

With regard to the Veteran's claimed costochondritis disability:

a) address whether the Veteran has shown a costochondritis disability at any time since filing his claim for benefits in January 2006.  In rendering this opinion, please address the evidence of record diagnosing the Veteran with costochondritis, including the January 2011, July 2011, and April 2014 notations from VA clinicians suggesting that the Veteran's symptoms were attributable to costochondritis.  

b) to the extent that the evidence indicates that the Veteran has shown a costochondritis disability at any time since filing his claim for benefits in January 2006, address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's costochondritis began during or was otherwise caused by his military service, including the Veteran's June 2004 in-service treatment for costochondritis.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


